Citation Nr: 0737714	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left patella with tendonitis, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the right patella with tendonitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to January 1982 
and from February 1984 to December 1985.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.  The veteran submitted additional 
written evidence at the hearing with a written waiver of RO 
consideration, which was signed by the veteran.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability with 
tendonitis is manifested by subjective complaints of pain, 
aching, popping, crepitus, and limitation of flexion to no 
less than 100 degrees, extension to 0 degrees, with no 
clinical evidence of instability, subluxation, or 
dislocation.

2.  The veteran's service-connected right knee disability 
with tendonitis is manifested by subjective complaints of 
pain, popping, crepitus, and limitation of flexion to no less 
than 105 degrees, extension to -5 degrees, with no clinical 
evidence of instability, subluxation, or dislocation.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left patella with tendonitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5014, 5260, 5261 (2007). 

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right patella with tendonitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5014, 5260, 5261 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of October 2005, March 2006, and June 2006 letters from the 
AOJ to the appellant.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  He 
was requested to submit any relevant evidence in his 
possession to VA.  The March 2006 and June 2006 letters also 
informed the veteran as to the law pertaining to disability 
rating and effective date as the Court required in 
Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
as to the claims.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

In a statement received in August 2005, the veteran asserts 
that an increased evaluation is warranted for his service-
connected left and right knee disabilities.  As the veteran's 
claim was received by VA in August 2005, the rating period on 
appeal is from August 2004, one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2007).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2007) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.

Historically, a June 1982 rating decision granted service 
connection for bilateral chondromalacia of the patella at 10 
percent, effective January 23, 1982, under Diagnostic Code 
5257.  An April 2002 rating decision increased the evaluation 
for the veteran's bilateral chondromalacia of the patella to 
10 percent, effective June 28, 2001, under hyphenated 
Diagnostic Code 5099-5014.  The December 2005 rating decision 
on appeal confirmed and continued the 10 percent rating, and 
considered bilateral tendonitis as a part of the overall 
service-connected knee disabilities.  

As just noted, the veteran is assigned a 10 percent 
evaluation for his service-connected bilateral chondromalacia 
of the patella with tendonitis by analogy pursuant to 
Diagnostic Code 5014.  38 C.F.R. § 4.20.  Diagnostic Code 
5014, for rating osteomalacia, provides that a rating should 
be based on the limitation of motion of the affected parts as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5014.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent evaluation will be assigned for each such major joint 
or group of minor joints affected by limitation of motion.  
With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, a 10 percent rating is 
assigned.  A 20 percent evaluation will be assigned with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  Note (2) to Diagnostic Code 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic codes 5013 to 5024, inclusive.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Under Diagnostic Code 5260, a 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Under Diagnostic Code 5261, a 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  The Board notes that the normal range of motion of 
the knee is zero degrees on extension to 140 degrees on 
flexion.  38 C.F.R. § 4.71, Plate II.

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the same leg, the veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25 for that 
leg.  

Several clinical records address the range of motion of 
veteran's knees.  A January 2005 VA rehabilitation note 
revealed a full range of motion of both knees.  An August 
2005 VA outpatient treatment record noted 0 degrees to 130 
degrees range of motion of the right knee.  The Board notes 
that the August 2005 treatment record did not address the 
range of motion of the veteran's left knee.  Upon VA 
examination in October 2005, the veteran had flexion of the 
right knee to 110 degrees with repetitive motion reducing the 
range to 105 degrees due to pain, fatigability, lack of 
endurance, incoordination with harsh crepitation and a 
lateral tracking of the patella.  The left knee had 100 
degrees of flexion with the veteran reporting pain and puling 
at 90 to 100 degrees.  The examiner noted the left knee had 
fatigability but no loss of range of motion and crepitation 
(less than on the right knee) without incoordination.  The 
veteran had full extension of the right knee to 0 degrees 
with popping at 30 degrees and painful snapping.  The 
examiner also noted that with repetitive extension there was 
fatigability, which reduced right knee extension to -5 
degrees.  The veteran had full extension of the left knee to 
0 degrees with minimal crepitation and no fatigability or 
loss of range of motion with repetitive motion or 
fatigability.  The Board also notes an August 2006 private 
medical record noting an abnormal range of motion (no 
specific measurements in degrees for range of motion were 
provided) and tenderness.

Based on the objective findings discussed above, the criteria 
for a compensable evaluation for limitation of motion of the 
veteran's knees under Diagnostic Codes 5260 and/or 5261 have 
not been satisfied.  Moreover, even with consideration of 
additional functional limitation due to factors such as pain 
and weakness under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995), there has been no 
demonstration of functional impairment comparable to the 
criteria for the next-higher rating.  The Board acknowledges 
the veteran's consistent complaints of pain, including with 
prolonged standing, as noted in the aforementioned VA 
evaluations.  In his August 2005 claim to reopen, the veteran 
reported that he was no able to kneel or squat because of the 
pain in his knees.  See also May 2007 statement in support by 
R.B. (witnessing the veteran losing his balance).  He also 
noted trouble carrying on his normal activities such as 
running, bowling, and self-defense.  The October 2005 VA 
examination report noted that the veteran reported pain in 
both knees with the right knee being greater than the left 
knee.  The 2005 examination report showed that the veteran 
was taking NSAID's (nonsteroidal anti-inflammatory drugs) for 
the pain in his knees.  The examination report also indicated 
that the veteran has been prescribed braces, but had minimal 
relief and discontinued use because they were awkward.  It 
was further noted he used a cane from time to time.  The 
Board acknowledges the veteran reduced the number of hours he 
worked at his job, but it was noted that he has not missed 
any time from work.  Additionally, he can walk 2-3 miles and 
performing activities of daily living, such as dressing and 
grooming.  An August 2006 private medical record noted 
bilateral knee pain and tenderness.  It also noted that the 
veteran fell the previous day and his knees hurt when he goes 
up stairs.  See also May 2007 private medical record (noting 
bilateral knee pain).  However, the Board finds that the 
above complaints of pain have been contemplated by the 
current disability rating.  

The Board has further considered whether any other diagnostic 
code could serve as a basis for a higher rating here.  
However, as the clinical evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating under 
Diagnostic Code 5262 is precluded.  Similarly, the evidence 
of record fails to establish ankylosis of the either knee, or 
disability comparable therewith, precluding a higher rating 
under Diagnostic Code 5256.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (indicating that ankylosis is complete 
immobility of the knee joint in a fixed position, either 
favorable or unfavorable).  Under Diagnostic Code 5258, 
semilunar cartilage that is dislocated with frequent episodes 
of "locking," pain and effusion into the joint warrants a 
20 percent evaluation.  A higher rating is not available 
under this code as the clinical evidence does not reveal 
dislocated semilunar cartilage of either knee, as would be 
manifested by swelling or abnormal motion of the joint.  
Finally, as will be discussed below, there is no evidence of 
instability and therefore separate ratings for arthritis and 
instability per VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not 
for application.

The Board has also considered whether the veteran is entitled 
to a separate rating under any other diagnostic code.  In 
this regard, the Board has considered whether Diagnostic Code 
5257 affords a compensable rating.  Diagnostic Code 5257 
contemplates knee impairment characterized by recurrent 
subluxation or lateral instability.  A 10 percent rating is 
warranted under this diagnostic code for slight impairment.  
A 20 percent rating under that diagnostic code section is 
warranted for moderate impairment.  The Board finds that the 
clinical evidence of record does not demonstrate instability 
of the veteran's service-connected bilateral knee 
disabilities.  
In this regard, upon objective examination, as noted in a 
December 2004 outpatient treatment record, the veteran had 
negative anterior and posterior drawer signs with no lateral 
or medial collateral ligament instability.  A January 2005 VA 
rehabilitation record noted that the veteran's ligaments were 
stable and a McMurray test was also negative.  A June 2005 
outpatient treatment record revealed a negative anterior 
drawer sign and no lateral collateral ligament instability of 
the right knee.  It was also noted that the veteran's medial 
ligament instability of the right knee was difficult to 
assess, as the veteran was exquisitely tender with 
manipulation of the right knee.  An August 2005 outpatient 
treatment record revealed a stable varus/valgus stress test 
and also negative Lachman, McMurray, and anterior/posterior 
drawer tests.  See also August 2005 X-rays of bilateral knees 
(revealing no subluxation or significant articular 
abnormality).  The October 2005 VA examination revealed 
negative varus/valgus laxity, negative pivot shift, and a 
negative McMurray's test.  Positive bilateral patellofemoral 
grind was noted with the right being greater than the left.  

In conclusion, there is no basis for increased or separate 
ratings based on instability of the veteran's knees.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left patella with tendonitis, is 
denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella with tendonitis, is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


